Exhibit 10.16
PETSMART, INC.
AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
SECTION 1. Introduction.
     The PetSmart, Inc. Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”) hereby amends and restates through
September 24, 2008 (the “Effective Date”) the PETsMART, Inc. Executive Change in
Control and Severance Benefit Plan that was originally established effective
March 25, 2003, and last amended and restated on December 12, 2006 (the “Prior
Plan”). The purpose of the Plan is to provide for the payment of severance
benefits and/or change in control benefits to certain eligible employees of
PetSmart, Inc. (“PetSmart”) and its wholly owned subsidiaries (PetSmart and such
subsidiaries being collectively referred to as the “Company”). As of the
Effective Date, the Plan supersedes and replaces in its entirety the Prior Plan.
This Plan also supersedes any unwritten severance plan, policy or practice of
the Company and any unwritten change of control plan, policy or practice of the
Company. However, except as set forth above, this Plan does not supersede any
written severance benefit or written change in control benefit plan or policy of
the Company or any written agreement between the Company and any employee that
provides for payments or benefits in the event of termination of employment or a
change in control of the Company; subject, however, to the provisions of this
Plan providing for certain offsets or reduction of benefits under this Plan on
account of such other benefits. This document also is the Summary Plan
Description for the Plan.
SECTION 2. Definitions.
     For purposes of the Plan, the following terms are defined as follows except
as may otherwise be provided in a Participation Notice:
     (a) “Alternative Benefits” means Covered Benefits that are provided by a
program, plan or arrangement other than this Plan. Accordingly, for example, an
“Alternative Cash Severance Benefit” means a Cash Severance Benefit that is an
Alternative Benefit; an “Alternative Continued Medical Benefit” means a
Continued Medical Benefit that is an Alternative Benefit; and an “Alternative
Continued Life Insurance Benefit” means a Continued Life Insurance Benefit that
is an Alternative Benefit. Notwithstanding the foregoing, a benefit that is
designated an Alternative Benefit in a Participant’s Participation Notice shall
be deemed to be an Alternative Benefit with respect to such Participant, and a
benefit that is designated as not an Alternative Benefit in a Participant’s
Participation Notice shall not be deemed to be an Alternative Benefit with
respect to such Participant. Any benefit provided to a Participant other than by
this Plan which is not addressed in the Participant’s Participation Notice shall
be deemed to be an Alternative Benefit if such benefit is described in the first
sentence of this Section 2(a).
     (b) “Base Salary Amount” means the greater of (i) the Participant’s base
salary as determined on a monthly basis at the time of the Measurement Date
multiplied by twelve (12) or (ii) the greatest amount of base salary received by
the Participant in any consecutive twelve (12)

1.



--------------------------------------------------------------------------------



 



month period that occurred within the thirty-six (36) month period immediately
preceding the Measurement Date. For clarity purposes, any amount that a
Participant elects to have withheld from the Participant’s base salary, for
example, contributions to the PetSmart, Inc. SaveSmart 401(k) Plan or the
PetSmart, Inc. Amended and Restated Deferred Compensation Plan, shall not reduce
the Participant’s Base Salary Amount.
     (c) “Basic Severance Benefit” means the Participant’s Base Salary Amount
multiplied by the Participant’s Multiplier. Except as may be set forth in the
Participant’s Participation Notice, in the event the Participant has received or
is entitled to an Alternative Cash Severance Benefit, the Basic Severance
Benefit shall be reduced (but not below zero) by the present value, as
determined by the Plan Administrator, of the Alternative Cash Severance Benefit.
     (d) “Board” means the Board of Directors of PetSmart.
     (e) “Cash Severance Benefit” means one or more cash payments by the Company
to, or on behalf of, a Participant on account of the employee’s termination of
employment with the Company or in lieu of severance benefits. Such payments may
be paid in a lump sum or over time. The manner by which the amount of such
benefit is determined shall not affect the characterization of the benefit as a
Cash Severance Benefit; provided, however, that salary, vacation pay and bonuses
that are earned but unpaid as of the date of such termination of employment and
distributions from the PetSmart, Inc. SaveSmart 401(k) Plan and/or the PetSmart,
Inc. Amended and Restated Deferred Compensation Plan shall not constitute Cash
Severance Benefits. For example, payments pursuant to Section 4(a) shall
constitute Cash Severance Benefits.
     (f) “Change in Control” is defined as one or more of the following events:
          (i) there is consummated a sale or other disposition of all or
substantially all of the assets of the Company, as determined on a consolidated
basis, (other than a sale to an entity where at least seventy-five percent (75%)
of the combined voting power of the voting securities of such entity are owned
by the stockholders of PetSmart in substantially the same proportions as their
ownership of PetSmart immediately prior to such sale);
          (ii) any person, entity or group (other than PetSmart, a subsidiary or
affiliate of PetSmart, or a Company employee benefit plan, including any trustee
of such plan acting as trustee) becomes the beneficial owner, directly or
indirectly, of securities of PetSmart representing twenty-five percent (25%) or
more of the combined voting power of PetSmart’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
          (iii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) PetSmart and, immediately after
the consummation of such transaction, the stockholders of PetSmart immediately
prior to the consummation of such transaction do not own, directly or
indirectly, outstanding voting securities representing more than seventy five
percent (75%) of the combined outstanding voting power of the surviving entity
in such transaction or more than seventy five percent (75%) of the combined
outstanding voting power of the parent of the surviving entity in such
transaction, in each case in

2.



--------------------------------------------------------------------------------



 



substantially the same proportions as their ownership of PetSmart immediately
prior to such transaction; or
          (iv) when the individuals who, at the beginning of any period of two
years or less, constituted the Board of Directors of PetSmart cease, for any
reason, to constitute at least a majority thereof, unless the election or
nomination for election of each new director was approved by the vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period.
     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Company” means PetSmart, Inc. and its wholly owned subsidiaries or,
following a Change in Control, the surviving entity resulting from such
transaction.
     (i) “Constructive Termination” means a voluntary termination of employment
by a Participant after one of the following is undertaken without the
Participant’s express written consent:
          (i) the assignment to the Participant of duties or responsibilities
that results in a material diminution in the Participant’s authority, duties, or
responsibilities with the Company as in effect at any time during the twelve
(12) month period preceding such assignment;
          (ii) a material reduction in the duties, authority or responsibilities
of the supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer instead of the
Board;
          (iii) a material reduction in the Participant’s Base Salary Amount;
          (iv) a change in the Participant’s business location from the business
location prior to such change that requires a one-way increase in the
Participant’s driving distance of more than 35 miles, except for required travel
for the Company’s business to an extent substantially consistent with
Participant’s prior business travel obligations; or
          (v) a material breach by the Company of any provisions of the Plan,
including without limitation Section 15(b) of the Plan, or any enforceable
written agreement between the Company and the Participant.
     Notwithstanding the foregoing, a Participant’s voluntary termination shall
not be deemed a Constructive Termination unless (x) the Participant provides the
Company with written notice (the “Constructive Termination Notice”) that the
Participant believes that an event described in this Section 2(i) has occurred,
(y) the Constructive Termination Notice is given within the first ninety
(90) days of the date the event occurred, and (z) the Company does not rescind
or cure the conduct giving rise to the event described in this Section 2(i)
within thirty (30) days of receipt by the Company of the Constructive
Termination Notice (the “Cure Period”); and Participant voluntarily terminates
his employment within thirty (30) days following the end of the Cure Period.

3.



--------------------------------------------------------------------------------



 



     (j) “Continuation Period” means the period for which a Participant is
entitled to receive the benefits described in Section 4(b)(ii) and
Section 4(b)(iii). The Continuation Period for a Participant shall be that
number of months equal to 12 multiplied by the Participant’s Multiplier. For
example, the Continuation Period for a Senior Vice President shall be eighteen
(18) months. Notwithstanding the foregoing, if the Covered Termination occurs
within the twelve (12) month period immediately following the commencement of a
Participant’s employment with the Company, the Continuation Period determined
pursuant to this paragraph shall be reduced by fifty percent (50%); provided,
however, that if a Change in Control occurs in the period commencing with such
Participant’s commencement of employment with the Company and ending three
(3) months after such Participant’s Covered Termination, this sentence shall not
apply.
     (k) “Continued Medical Benefits” means the Company’s direct provision of
coverage, or payment of insurance premiums to a third-party insurer, in whole or
in part, whether pursuant to the Plan or otherwise, for cost of medical, dental
or vision insurance coverage for the Participant or the Participant’s family
members, where such premium or coverage is paid by the Company after the
Participant’s termination of employment with the Company and such premium or
coverage covers a period extending beyond such termination of employment. For
the purposes of the preceding sentence, a wholly or partially self-insured plan
or arrangement maintained by the Company shall be considered insurance coverage.
For example, the benefits pursuant to Section 4(b)(ii) shall constitute
Continued Medical Benefits.
     (l) “Continued Life Insurance Benefits” means the Company’s direct
provision of coverage, or payment of insurance premiums to a third-party
insurer, in whole or in part, whether pursuant to the Plan or otherwise, for the
cost of life insurance coverage on the Participant’s life, where such premium or
coverage is paid by the Company after the Participant’s termination of
employment with the Company and such premium or coverage covers a period
extending beyond such termination of employment. For example, the benefits
pursuant to Section 4(b)(iii) shall constitute Continued Life Insurance
Benefits.
     (m) “Covered Benefits” means the following benefits: (i) Cash Severance
Benefits, (ii) Continued Medical Benefits, (iii) Continued Life Insurance
Benefits, (iv) outplacement services, (v) accelerated vesting of Company stock
awards, and (vi) extended exercisability of options granted by the Company for
the purchase of Company stock.
     (n) “Covered Termination” means an Involuntary Termination Without Cause or
a Constructive Termination (as defined in Section 2(i) above). Termination of
employment of a Participant due to death or disability shall not constitute a
Covered Termination unless a voluntary termination of employment by the
Participant immediately prior to the Participant’s death or disability would
have qualified as a Constructive Termination (i.e., such termination occurs
within the first thirty (30) days following the expiration of the “Cure Period”
described in Section 2(i)).
     (o) “Eligible Employee” means (i) the Chief Executive Officer, (ii) the
Chief Operating Officer, (iii) a Senior Vice President, or (iv) a Vice President
of the Company. In addition to the foregoing, “Eligible Employee” means any
other current or former employee of the Company (x) who has been designated by
the Board as eligible for benefits under the Plan

4.



--------------------------------------------------------------------------------



 



and (y) whose highest seniority level was at least the equivalent of a Vice
President; provided, however, that the Board shall not designate more than
ninety-nine (99) persons as Eligible Employees at any one time.
     (p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (q) “Involuntary Termination Without Cause” means an involuntary
termination of employment by the Company other than for one of the following
reasons:
          (i) a refusal or failure to follow the lawful and reasonable
directions of the Board or individual to whom the Participant reports, which
refusal or failure is not cured within 30 days following delivery of written
notice of such conduct to the Participant;
          (ii) a material failure by the Participant to perform his or her
duties in a manner reasonably satisfactory to the Board that is not cured within
30 days following delivery of written notice of such failure to the Participant;
or
          (iii) participation in, a conviction of or a plea of guilty or nolo
contendere to a felony or any crime involving moral turpitude, fraud or
dishonesty that is likely to have or has had a material adverse effect on the
Company.
     (r) “Measurement Date” means, for the purposes of determining a
Participant’s benefits payable pursuant to Section 4, the date of the
Participant’s Covered Termination and, for the purposes of determining a
Participant’s benefits payable pursuant to Section 5, the effective date of the
applicable Change in Control.
     (s) “Multiplier” means (i) 2.0 in the case of a Participant who served as
the Chief Executive Officer or the Chief Operating Officer of the Company at any
time during the four month period immediately preceding the applicable
Measurement Date, (ii) 1.5 in the case of a Participant not described in clause
(i) who served as a Senior Vice President of the Company at any time during the
four month period immediately preceding the applicable Measurement Date, and
(iii)1.0 in the case of a Participant not described in clause (i) or (ii) who
served as a Vice President of the Company at any time during the four month
period immediately preceding the applicable Measurement Date. For all
Participants not described in the preceding sentence, “Multiplier” means 1.0
unless another Multiplier is specified by the Participant’s Participation
Notice.
     (t) “Option” means any and all options granted to a Participant by the
Company to acquire common stock of the Company other than any options granted to
a Participant which expressly provide that this Plan shall not apply to such
option. For the purposes of this Plan, the term “Option” shall also include
stock appreciation rights measured by the Company’s common stock provided that
the exercise or strike price of such stock appreciation right is at least equal
to the fair market value of the Company’s common stock on the date the stock
appreciation right was granted.
     (u) “Participant” means an Eligible Employee who has received a
Participation Notice that the employee is eligible to receive benefits pursuant
to this Plan.

5.



--------------------------------------------------------------------------------



 



     (v) “Participation Notice” means the latest notice delivered by the Company
to an Eligible Employee informing the employee that the employee is a
Participant in the Plan. A Participation Notice shall be in such form as may be
determined by the Company. Notwithstanding the foregoing, once a Participation
Notice has been delivered to a Participant, neither the Company nor any
successor may amend a Participation Notice in any way that is adverse to a
Participant, without the written consent of the Participant, unless (x) the
amendment is made more than six (6) months prior to an applicable Measurement
Date and (y) the amendment does not reduce any benefits the Participant would
receive under the Plan to an amount that is less than the benefits the
Participant would receive if the Participation Notice did not address such
benefit.
     (w) “Payment Commencement Date” means, with respect to a Covered
Termination, (i) if such Covered Termination occurs prior to the effective date
of the applicable Change in Control, the later of (A) the effective date of such
Change in Control or (B) the effective date of the release required by Section
6(a) or (ii) if such Covered Termination occurs on or after the effective date
of the applicable Change in Control, the later of (X) the date of such Covered
Termination or (Y) the effective date of the release required by Section 6(a).
     (x) “Plan Administrator” means the Board or any committee duly authorized
by the Board to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
     (y) “Stock Award” means any and all stock awards (including Options)
granted to a Participant by the Company which entitle the Participant to receive
common stock of the Company (or cash measured in whole or in part by reference
to the value of the Company’s common stock) other than any stock awards granted
to a Participant which expressly provide that this Plan shall not apply to such
stock awards.
     (z) “Vested” means that the relevant portion of the Stock Award is (i) in
the case of an Option, exercisable in full and (ii) in the case of any Stock
Award, the Stock Award is not subject to the Company’s right (whether
conditionally or unconditionally) to reacquire the Stock Award due to forfeiture
or repurchase at less than the fair market value of the stock or Stock Award.
SECTION 3. Eligibility For Benefits.
     (a) General Rules. Subject to the provisions set forth in this Section and
Section 6, in the event of a Covered Termination, the Company will provide the
severance benefits described in Section 4 of the Plan to the affected
Participant. Subject to the provisions set forth in this Section and Section 6,
in the event of a Change in Control, the Company will provide the change in
control benefits described in Section 5 of the Plan to the affected
Participants.
     (b) Exceptions to Benefit Entitlement. An employee who otherwise is a
Participant will not receive benefits under the Plan in any of the following
circumstances, as determined by the Company in its sole discretion:

6.



--------------------------------------------------------------------------------



 



          (i) The employee voluntarily terminates his or her employment with the
Company in order to accept employment with another entity that is controlled
(directly or indirectly) by the Company or is otherwise an affiliate of the
Company.
          (ii) The Participant does not confirm in writing that Participant
shall be subject to the Company’s Confidentiality Agreement and Non-Compete
Agreement.
          (iii) Except as may be set forth in a Participant’s Participation
Notice, the Participant shall not be entitled to receive the benefit set forth
in Section 4(b)(ii) if the Participant has either (i) previously received an
Alternative Continued Medical Benefit or (ii) is eligible for and has not waived
an Alternative Continued Medical Benefit.
          (iv) Except as may be set forth in a Participant’s Participation
Notice, the Participant shall not be entitled to receive the benefit set forth
in Section 4(b)(iii) if the Participant has either (i) previously received an
Alternative Continued Life Insurance Benefit or (ii) is eligible for and has not
waived an Alternative Continued Life Insurance Benefit.
     (c) Termination of Benefits. A Participant’s right to receive the payment
of benefits under this Plan shall terminate immediately if, at any time prior to
or during the period for which Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Company:
          (i) willfully breaches a material provision of the Participant’s
proprietary information or confidentiality agreement with the Company, as
referenced in Section 3(b)(ii);
          (ii) owns, manages, operates, joins, controls or participates in the
ownership, management, operation or control of, is employed by or connected in
any manner with, any person, enterprise or entity which is engaged in any
business competitive with that of the Company; provided, however, that such
restriction will not apply to any passive investment representing an interest of
less than two percent (2%) of an outstanding class of publicly-traded securities
of any corporation or other entity or enterprise;
          (iii) encourages or solicits any of the Company’s then current
employees to leave the Company’s employ for any reason or interferes in any
other manner with employment relationships at the time existing between the
Company and its then current employees;
          (iv) induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate their existing business relationship with the Company or interferes in
any other manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee or other third party.
SECTION 4. Amount of Severance Benefit.
     (a) Cash Severance Benefits. A Participant who incurred a Covered
Termination shall receive the following benefits:

7.



--------------------------------------------------------------------------------



 



          (i) Covered Termination at Least 12 Months Following Commencement of
Employment with the Company. If the Covered Termination occurs after the twelve
(12) month period immediately following the commencement of the Participant’s
employment with the Company (the “Participant’s Initial Year”), the Participant
shall receive a cash bonus equal to the Participant’s Basic Severance Benefit.
Any amounts paid pursuant to this Section 4(a)(i) shall be subject to all
applicable income tax and employment tax withholding amounts as well as other
applicable withholding amounts, and shall be paid within ten (10) days following
the effective date of the release required by Section 6(a).
          (ii) Covered Termination within 12 Months Following Commencement of
Employment with the Company. If the Covered Termination occurs within the
Participant’s Initial Year, then the Participant shall receive a cash bonus
equal to (a) fifty percent (50%) of the Participant’s Basic Severance Benefit if
no Change in Control occurred after the commencement of the Participant’s
employment with the Company and prior to three months after the Participant’s
Covered Termination or (b) one hundred percent (100%) of the Participant’s Basic
Severance Benefit if a Change in Control occurred after the commencement of the
Participant’s employment with the Company and prior to three months after the
Participant’s Covered Termination. Such cash bonus amounts shall be paid within
ten (10) days following the effective date of the release required by
Section 6(a); provided, however, that in connection with the foregoing clause
(b) of the preceding sentence, in the event a Change in Control has not occurred
prior to the Covered Termination, but the Change in Control does occur within
the three (3) months following the Covered Termination, then 50% of the
Participant’s Basic Severance Benefit shall be paid on or before the tenth
(10th) day following the effective date of the release required by Section 6(a),
and the remaining 50% shall be paid on or before the tenth (10th) day following
the later of (A) the effective date of the release required by Section 6(a), or
(B) the effective date of the Change in Control. Any amounts payable pursuant to
this Section 4(a)(ii) shall be subject to all applicable income tax and
employment tax withholding amounts as well as other applicable withholding
amount.
     (b) Other Severance Benefits. A Participant who incurs a Covered
Termination shall receive the following benefits:
          (i) Outplacement Services. The Participant shall be entitled to
outplacement services to assist in the Participant’s transition. Such
outplacement services shall be provided by the outplacement firm typically used
by the Company provided that the firm is well recognized in the industry,
accessible and diligent in its efforts. In the case of a Participant whose
Multiplier is greater than one (1), the Company shall pay the costs of such
outplacement services for a period of twelve (12) months following the Covered
Termination. In the case of a Participant whose Multiplier is one (1) or less,
the Company shall pay the costs of such outplacement services for a period of
six (6) months following the Covered Termination. Notwithstanding the foregoing,
if the Covered Termination occurs within the twelve (12) month period
immediately following the commencement of a Participant’s employment with the
Company, then the period for outplacement services for a Participant shall be
reduced by fifty percent (50%) from the amount calculated pursuant to this
Section; provided, however, that if a Change in Control occurs in the period
commencing with such Participant’s commencement of employment with the Company
and ending three (3) months after such Participant’s Covered Termination, this
sentence shall not apply.

8.



--------------------------------------------------------------------------------



 



          (ii) Continued Medical Benefits. Provided that the Participant timely
elects continued coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall pay the portion of premiums of each
Participant’s group medical, dental and vision coverage, including coverage for
those persons who are eligible for COBRA continuation coverage as a result of
the Participant’s termination of employment, that the Company paid prior to the
Covered Termination for the Continuation Period; provided, however, that no such
premium payments (or any other payments for medical, dental or vision coverage
by the Company) shall be made following the effective date of the Participant’s
coverage by a medical, dental or vision insurance plan of a subsequent employer.
Each Participant shall be required to notify the Company immediately if the
Participant becomes covered by a medical, dental or vision insurance plan of a
subsequent employer. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment of any applicable
insurance premiums during the Continuation Period will be credited as payment by
the Participant for purposes of the Participant’s payment required under COBRA.
Therefore, the period during which a Participant may elect whether or not to
continue the Company’s group medical, dental or vision coverage under COBRA, the
length of time during which COBRA continuation coverage will be made available
to the Participant, and all other rights and obligations of the Participant
under COBRA will be applied in the same manner that such rules would apply in
the absence of this Plan. At the conclusion of the Continuation Period, the
Participant will be responsible for the entire payment of premiums required
under COBRA for the remainder, if any, of the COBRA continuation period. For
purposes of this Section 4(b)(ii), applicable premiums paid by the Company
during the Continuation Period shall not include any amounts payable by the
Participant under a Section 125 health care reimbursement plan, which amounts,
if any, are the sole responsibility of the Participant. If the Participant or
his spouse or his dependents cannot remain eligible for continued COBRA coverage
for the entire Continuation Period, the Company shall provide individual
medical, dental and vision coverage for the individual(s) who cease to be
eligible for the remaining Continuation Period in such manner and form as
determined by the Company in its sole discretion.
          (iii) Continued Life Insurance Benefit. If (x) the Participant’s life
was insured through a plan or program sponsored by the Company other than a plan
described in Section 401(a) of the Code or Section 409A of the Code, (y) the
Company was paying immediately prior to the Covered Termination the premiums for
such life insurance (other than through a payroll reduction or a withholding
program), and (z) the Company was not, directly or indirectly, the primary
beneficiary of the insurance policy, the Company will provide the Participant
with equivalent term life insurance coverage for the Continuation Period. At the
Company’s option, such term life insurance coverage can be obtained by
conversion or portability of existing policies or through purchase by the
Company of a policy or policies of insurance, which obtain substantially similar
term life coverage as the policy in effect on the date of the Covered
Termination. During the period (the “Initial Period”) commencing with the
Participant’s Covered Termination and ending ten (10) days prior to the
termination of any conversion privilege election period, the Company shall have
the sole discretion to determine the method for coverage for the Participant. If
the Company has not obtained such coverage within the Initial Period and
notifies the Participant of the same, the Participant will have ten (10) days to
make an affirmative election to convert the existing policy of life insurance.
Thereafter, the Company shall have a continuing right to obtain substantially
similar term life insurance coverage for the Participant. As a condition to any
obligation of the Company pursuant to this

9.



--------------------------------------------------------------------------------



 



Section 4(b)(iii), the Participant and all persons with an interest in any
existing coverage at the time of termination of employment shall cooperate and
assist the Company, as necessary, in any continuation coverage or any change to
other life insurance coverage, including the timely completion of enrollment
and/or application materials and any medical examination as may be reasonably
requested by the Company. The Company will pay any life insurance premiums and
any charges for converting or changing the life insurance coverage, if
applicable.
          (iv) Other Executive Benefit Programs. The Company shall pay each
Participant within ten (10) days of the effective date of the release required
by Section 6(a) the dollar amount of any financial planning and related services
and yearly medical examinations for which the Participant was eligible to have
paid by the Company for the year in which occurs the Covered Termination. In
addition, each Participant shall receive those executive benefits that have been
specifically designated from time to time by the Board as to be paid pursuant to
this Section. Such additional benefits shall be paid at the time and in the
manner as specified by the Board.
SECTION 5. Amount of Change in Control Benefit.
     (a) Cash Benefit. Upon a Covered Termination of a Participant that occurs
within the three (3) months prior to or within the thirty-six (36) months after
a Change in Control, such Participant shall receive a cash bonus from the
Company equal to the Change in Control Cash Benefit (as defined below) which
shall be paid on or before the tenth (10th) day following the Payment
Commencement Date.
          For the purposes of this Section 5(a), the “Change in Control Cash
Benefit” for a Participant is equal to the Participant’s Multiplier multiplied
by the Participant’s Bonus Amount. For the purposes of the preceding sentence,
the “Participant’s Bonus Amount” shall be equal to the highest level of Bonuses
Received by the Participant attributable to any consecutive twelve (12) month
period that occurred within the thirty-six (36) month period immediately
preceding the Measurement Date. For the purposes of this Section 5(a), (i)
“Bonuses Received” shall mean cash bonuses and the amount of cash that would
have been received by the Participant pursuant to the Short Term Incentive Plan
or the Executive Short Term Incentive Plan but for the fact that restricted
stock or restricted stock units were awarded instead of cash, and (ii) in the
event more than one payment representing Bonuses Received are received or deemed
received by the Participant in a twelve (12) month period, the Plan
Administrator shall determine the twelve (12) month periods to which such
payments are attributable.
          Any amounts paid pursuant to this Section 5(a) shall be subject to all
income tax and employment tax withholding amounts as well as other applicable
withholding amounts.
     (b) Accelerated Stock Award Vesting and Extended Exercisability of Options.
Effective upon a Change in Control, a Participant shall receive the following
benefits associated with any Stock Awards which remain outstanding as of the
effective date of the Change in Control:
          (i) With respect to any Options that are unexercised and outstanding,
the post-termination of employment exercise period of the Option shall be
extended, if necessary, such that the post-termination of employment exercise
period shall not terminate prior to the later

10.



--------------------------------------------------------------------------------



 



of (x) the date twelve (12) months after the effective date of the Change in
Control or (y) the post-termination exercise period provided for in the Option;
provided, however, that the Option shall not be exercisable after the expiration
of its maximum term. Notwithstanding the foregoing, in the event the extended
exercise period shall result in a portion of an Option becoming subject to the
provisions of Section 409A of the Code, the extended exercise period of such
portion of such Option shall be automatically shortened to the minimum extent
necessary to prevent such portion of such Option from becoming subject to
Section 409A of the Code. In further limitations of the provisions of this
Section 5(b)(i), the following provisions shall apply:
               (1) If the Option was granted pursuant to the 2006 Equity
Incentive Plan (the “06 EIP”) and pursuant to the Change in Control
substantially all of the options outstanding pursuant to the 06 EIP will be
terminated at the effective date of such Change in Control pursuant to Section
13(b) of the 06 EIP, the provisions of this Section 5(b)(i) shall not apply to
such Option.
               (2) If the Option was granted pursuant to the 2003 Equity
Incentive Plan (the “03 EIP”) and pursuant to the Change in Control
substantially all of the options outstanding pursuant to the 03 EIP will be
terminated at the effective date of such Change in Control pursuant to Section
13(b) of the 03 EIP, the provisions of this Section 5(b)(i) shall not apply to
such Option.
               (3) If the Option was granted pursuant to the 1997 Equity
Incentive Plan (the “97 EIP”) and pursuant to the Change in Control
substantially all of the options outstanding pursuant to the 97 EIP will be
terminated at the effective date of such Change in Control pursuant to Section
12(b) of the 97 EIP, the provisions of this Section 5(b)(i) shall not apply to
such Option.
          (ii) If the Participant is still employed on the effective date of the
Change in Control, to the extent the Participant holds any Stock Award that is
not fully Vested, fifty percent (50%) of each vesting installment shall
immediately become Vested. If the Participant remains continuously employed by
the Company from the effective date of the Change in Control until the first to
occur of (x) the date of the Participant’s Covered Termination, (y) the date
that is thirty-six (36) months after the effective date of the Change in
Control, or (z) the date the vesting installment would have Vested in accordance
with its terms, the balance of each vesting installment shall become Vested on
the first to occur of such dates.
          (iii) If the Participant is not employed on the effective date of the
Change in Control but the Participant’s employment terminated pursuant to a
Covered Termination within the three (3) month period ending on the effective
date of the Change in Control, the Stock Awards held by the Participant that
were not Vested on the date of the Participant’s Covered Termination shall
become Vested as of the effective date of the Change in Control. If this Section
applies to Options, then such Options shall have a post-termination exercise
period as provided for under Section 5(b)(i). Notwithstanding the provisions of
the Stock Awards or the equity compensation plans under which such Stock Awards
were granted, in order to effectuate the terms of this Section (except as
otherwise provided for in the last sentence of Section 5(b)(i)), such Stock
Awards shall not expire, terminate or be forfeited until three months after a
Covered Termination.

11.



--------------------------------------------------------------------------------



 



          (iv) If a Stock Award is outstanding on the effective date of a Change
in Control, the provisions of this Section 5(b) shall not apply to such Stock
Award upon a subsequent Change in Control that occurs within three (3) years of
the effective date of the Change in Control.
          (v) In the event the provisions of this Section 5(b) would adversely
affect a Stock Award outstanding on the date the Eligible Employee becomes a
Participant, this Section 5(b) shall not apply to such Stock Award without the
consent of the Participant.
SECTION 6. Limitations on Benefits.
     (a) Release. In order to be eligible to receive benefits under Sections 4
and 5 of the Plan, a Participant (or, in the case of Participant’s death or
disability that qualifies as a Covered Termination, the Participant’s legal
representative) must execute and return to the Company, a general waiver and
release in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, within the applicable time period set forth therein,
but in no event later than forty-five (45) days following the Covered
Termination, and such release must become effective in accordance with its
terms. The Company, in its sole discretion, may modify the form of the required
release to comply with applicable federal and state law and shall determine the
form of the required release.
     (b) Certain Reductions and Offsets. Notwithstanding any other provision of
the Plan to the contrary, a Covered Benefit payable to a Participant under this
Plan shall be reduced (but not below zero) by any Alternative Benefit to such
Covered Benefit payable by the Company to such individual under any other
policy, plan, program or arrangement, including, without limitation, a contract
between the Participant and any entity, covering such individual. Furthermore,
to the extent that any federal, state or local laws, including, without
limitation, so-called “plant closing” laws or statutory severance requirements,
require the Company to give advance notice or make a payment of any kind to a
Participant because of that Participant’s involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change
in control, or any other similar event or reason, the benefits payable under
this Plan shall either be reduced or eliminated. The benefits provided under
this Plan are intended to satisfy any and all statutory obligations that may
arise out of a Participant’s involuntary termination of employment for the
foregoing reasons, and the Plan Administrator shall so construe and implement
the terms of the Plan.
     (c) Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.
     (d) Non-Duplication of Benefits. Except as otherwise specifically provided
for herein, no Participant is eligible to receive benefits under this Plan more
than one time. This Plan is designed to provide certain severance pay and change
of control benefits to Participants pursuant to the terms and conditions set
forth in this Plan and any associated Participation

12.



--------------------------------------------------------------------------------



 



Notice. The payments pursuant to this Plan are in addition to, and not in lieu
of, any unpaid salary, bonuses or benefits to which a Participant may be
entitled for the period ending with the Participant’s Covered Termination and/or
a Change in Control.
     (e) Indebtedness of Participants. If a terminating employee is indebted to
the Company or an affiliate of the Company at his or her termination date, the
Company reserves the right to offset any Covered Benefits under the Plan by the
amount of such indebtedness.
     (f) Parachute Payments.
          (i) Gross-Up Benefits. If any payment or benefit a Participant would
receive, whether or not pursuant to this Plan, in connection with a Change in
Control from the Company or otherwise, but determined without regard to any
additional payments required under Section 6(f)(i) (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
federal, state, or local excise tax (such excise taxes, together with any
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Participant shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in such an amount that after the payment of all taxes
(including, without limitation, any interest and penalties on such taxes and the
Excise Tax) on the Payment and on the Gross-Up Payment, the Participant shall
retain an amount equal to the Payment minus all applicable income and employment
taxes on the Payment. The intent of this Section 6(f)(i) is that the Company
shall be solely responsible for, and shall pay, any Excise Tax on the Payment
and Gross-Up Payment and any income, employment and other taxes (including,
without limitation, penalties and interest) imposed on the Gross-Up Payment, as
well as any loss of tax deduction caused by the Gross-Up Payment or any
applicable provisions of the Code. All determinations required to be made
hereunder, including, without limitation, whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determinations, shall be made in accordance with
the provisions set forth Section 6(f)(ii).
          (ii) Use of Third Party Expert. The accounting firm engaged by the
Company for the purpose of rendering general tax advice as of the day prior to
the effective date of the Change in Control shall perform the calculations
required by this Section 6(f)(ii). If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and the Participant within
fifteen (15) calendar days after the date on which the Participant’s right to a
Payment is triggered (if requested at that time by the Company or the
Participant) or such other time as requested by the Company or the Participant.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment to a Participant, it shall furnish the Company and the Participant
with an opinion reasonably acceptable to Participant that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Participant.

13.



--------------------------------------------------------------------------------



 



     (g) Application of Section 409A. Notwithstanding anything to the contrary
set forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Code and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with a Participant’s termination of employment unless and
until the Participant has also incurred a “separation from service” (as such
term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation From
Service”), unless the Company reasonably determines that such amounts may be
provided to the Participant without causing the Participant to incur the
additional 20% tax under Section 409A. For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and the Participant is, on the
termination of his service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Severance Benefit payments shall be delayed until the earlier to occur of:
(i) the date that is six months and one day after the Participant’s Separation
From Service) or (ii) the date of the Participant’s death that occurs after the
Participant’s Separation From Service.
SECTION 7. Right To Interpret Plan; Amendment and Termination.
     (a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
     (b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that, once a Participation Notice has been delivered to a Participant,
no such amendment or termination of this Plan following a Change in Control or a
Covered Termination shall be effective as to any such Participant unless
(i) such Participant would not be adversely affected by such amendment or
termination or (ii) such Participant consents in writing to such amendment or
termination. Subject to the restrictions set forth in Section 2(v),Any action
amending or terminating the Plan shall be in writing and executed by a duly
authorized officer of the Company. Unless otherwise required by law, no approval
of the shareholders of the Company shall be required for any amendment or
termination including any amendment that increases the benefits provided under
any Stock Award.

14.



--------------------------------------------------------------------------------



 



SECTION 8. Termination of Certain Employee Benefits.
     Except as provided herein, all employee benefits other than health
insurance and life insurance (such as disability and 401(k) plan coverage)
terminate as of a Participant’s employment termination date (except to the
extent that a conversion privilege may be available thereunder).
SECTION 9. No Implied Employment Contract.
     The Plan shall not be deemed (i) to give any employee or other person any
right to be retained in the employ of the Company or (ii) to interfere with the
right of the Company to discharge any employee or other person at any time, with
or without cause, which right is hereby reserved.
SECTION 10. Legal Construction.
     This Plan shall be governed by and construed under the laws of the State of
Arizona (without regard to principles of conflict of laws), except to the extent
preempted by ERISA.
SECTION 11. Claims, Inquiries And Appeals.
     (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator (as set forth in Section 13(d)
in writing. The Plan Administrator’s contact information is set forth in
Section 13(d).
     (b) Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
               (1) the specific reason or reasons for the denial;
               (2) references to the specific Plan provisions upon which the
denial is based;
               (3) a description of any additional information or material that
the Plan Administrator needs to complete the review and an explanation of why
such information or material is necessary; and
               (4) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right, if any, to bring a civil action under section 502(a) of ERISA following a
denial on review of the claim, as described in Section 11(d) below.

15.



--------------------------------------------------------------------------------



 



          This notice of denial will be given to the applicant within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
          This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.
     (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
PetSmart, Inc.
Attn: Senior Vice President of People
19601 N. 27th Avenue
Phoenix, AZ 85027
          A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     (d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
     (1) the specific reason or reasons for the denial;

16.



--------------------------------------------------------------------------------



 



     (2) references to the specific Plan provisions upon which the denial is
based;
     (3) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
     (4) a statement of the applicant’s right, if any, to bring a civil action
under section 502(a) of ERISA.
     (e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
     (f) Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 11, the
Participant may bring legal action for benefits under the Plan. To the extent
the benefit would be covered by ERISA, such legal action may be brought pursuant
to Section 502(a) of ERISA.
SECTION 12. Basis Of Payments To And From Plan.
     All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company. A Participant’s right to receive payments under the Plan is no
greater than that of the Company’s unsecured general creditors. Therefore, if
the Company were to become insolvent, Participant’s might not receive benefits
under the Plan.
SECTION 13. Other Plan Information.
     (a) Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-3024325. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 503.
     (b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
     (c) Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is PetSmart, Inc., Attn: Senior Vice
President of People, 19601 N. 27th Avenue, Phoenix, AZ 85027.

17.



--------------------------------------------------------------------------------



 



     (d) Plan Sponsor and Administrator. The “Plan Sponsor” is the Company, and
the “Plan Administrator” of the Plan is the Board of Directors of PetSmart or a
duly appointed committee as set forth in Section 2(u). The mailing address of
the Plan Sponsor and the Plan Administrator is: PetSmart, Inc., Attn: Senior
Vice President of People, 19601 N. 27th Avenue, Phoenix, AZ 85027. The Plan
Sponsor’s and Plan Administrator’s telephone number is (623) 580-6100. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.
SECTION 14. Statement Of ERISA Rights.
          Participants in this Plan (which is a welfare benefit plan sponsored
by PetSmart, Inc.) are entitled to certain rights and protections under ERISA.
If you are an Eligible Employee, you are considered a participant in the Plan
for the purposes of this Section 14 and, under ERISA, you are entitled with
respect to benefits covered by ERISA to:
Receive Information About Your Plan And Benefits
          (a) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if any, filed by the
Plan (note: the Plan, as of the date of its adoption, is not subject to the
requirement of filing such an annual report) with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration;
          (b) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if any, (note: the Plan, as of the date of its
adoption, is not subject to the requirement of filing such an annual report) and
an updated (as necessary) Summary Plan Description. The Administrator may make a
reasonable charge for the copies; and
          (c) Receive a summary of the Plan’s annual financial report, if any,
(note: the Plan, as of the date of its adoption, is not subject to the
requirement of providing a summary annual report). The Plan Administrator is
required by law to furnish each participant with a copy of this summary annual
report, if any.
Prudent Actions By Plan Fiduciaries
          In addition to creating rights for Plan participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the Plan, called “fiduciaries” of the Plan,
have a duty to do so prudently and in the interest of you and other Plan
participants and beneficiaries. No one, including your employer, your union or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a Plan benefit or exercising your rights under
ERISA.

18.



--------------------------------------------------------------------------------



 



Enforce Your Rights
          If your claim for a Plan benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
          Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request a copy of Plan documents or the latest annual
report from the Plan, if any, (note: the Plan, as of the date of its adoption,
is not subject to the requirement of filing such an annual report) and do not
receive them within 30 days, you may file suit in a Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Administrator.
          If you have a claim for benefits which is denied or ignored, in whole
or in part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.
          If it should happen that Plan fiduciaries misuse the Plan’s money, or
if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance With Your Questions
          If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the local
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or
accessing its website at http://www.dol.gov/ebsa/.
SECTION 15. General Provisions.
     (a) Notices. Any notice, demand or request required or permitted to be
given by either the Company or a Participant pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in Section
11(a) and, in the case of a Participant, at the address as set forth in the
Company’s employment file maintained for the Participant as previously furnished
by the Participant or such other address as a Party may request by notifying the
other in writing.

19.



--------------------------------------------------------------------------------



 



     (b) Transfer and Assignment. The rights and obligations of Participant
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder. As a condition to effecting any
merger, acquisition, consolidation or similar corporate transaction, the Company
shall require any successor to the Company to assume the Company’s obligations
under this Agreement.
     (c) Waiver. Any Party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.
     (d) Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
     (e) Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
SECTION 16. Execution.
     To record the adoption of the Plan as set forth herein, PetSmart, Inc. has
caused its duly authorized officer to execute the same as of the Effective Date.

              PetSmart, Inc.
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

20.



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination, age 40 and older)
     I understand and agree completely to the terms set forth in the PetSmart,
Inc. Amended and Restated Executive Change in Control and Severance Benefit Plan
(the “Plan”). I understand that this Release, together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated therein. Certain capitalized terms used in this Release are defined in
the Plan.
          I hereby confirm my obligations under the Company’s Confidentiality
Agreement and Non-Compete Agreement.
     Except as otherwise set forth in this Release, I hereby generally and
completely release PetSmart, Inc. and its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Agreement. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the federal Age Discrimination in Employment Act
of 1967 (as amended) (“ADEA”); provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me pursuant to agreement or applicable law.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.

1.



--------------------------------------------------------------------------------



 



     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

              Employee
 
       
 
       
 
  Name:    
 
       
 
       
 
  Date:    
 
       

2.



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Individual and Group Termination, under age 40)
     I understand and agree completely to the terms set forth in the PetSmart,
Inc. Amended and Restated Executive Change in Control and Severance Benefit Plan
(the “Plan”). I understand that this Release, together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated therein. Certain capitalized terms used in this Release are defined in
the Plan.
          I hereby confirm my obligations under the Company’s Confidentiality
Agreement and Non-Compete Agreement.
     Except as otherwise set forth in this Release, I hereby generally and
completely release PetSmart, Inc. and its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Agreement. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), and the federal Americans with
Disabilities Act of 1990; provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me pursuant to agreement or applicable law.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

1.



--------------------------------------------------------------------------------



 



I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

              Employee
 
       
 
  Name:    
 
       
 
  Date:    
 
       

2.



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE
(Group Termination, age 40 and older)
     I understand and agree completely to the terms set forth in the PetSmart,
Inc. Amended and Restated Executive Change in Control and Severance Benefit Plan
(the “Plan”). I understand that this Release, together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated therein. Certain capitalized terms used in this Release are defined in
the Plan.
          I hereby confirm my obligations under the Company’s Confidentiality
Agreement and Non-Compete Agreement.
     Except as otherwise set forth in this Release, I hereby generally and
completely release PetSmart, Inc. and its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Agreement. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the federal Age Discrimination in Employment Act
of 1967 (as amended) (“ADEA”); provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me pursuant to agreement or applicable law.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.

1.



--------------------------------------------------------------------------------



 



     I have received with this Release all of the information required by the
ADEA, including without limitation a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than forty-five (45) days
following the date it is provided to me.

              Employee
 
       
 
       
 
  Name:    
 
       
 
  Date:    
 
       

2.